  Case: 1:17-md-02804-DAP Doc #: 1146 Filed: 11/20/18 1 of 2. PageID #: 28434




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                                )
 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 APPLIES TO:                                    )
                                                )   Judge Dan Aaron Polster
 County of Summit, Ohio et al. v. Purdue        )
 Pharma L.P. et al., Case No. 1:18-cv-45090     )   ORDER
                                                )
 The County of Cuyahoga v. Purdue               )
 Pharma L.P., Case No. 17-OP-45004              )
                                                )
 City of Cleveland v. AmerisourceBergen         )
 Drug Corp., Case No. 18-OP-45132               )
                                                )



       On November 1, 2018, Manufacturer Defendants filed a Motion for Leave to File a Joint

Motion to Dismiss Track 1 Plaintiffs’ Claims for Damages Pursuant to Rule 41(b). Doc. #: 1073.

On November 6, 2018, the Court ordered briefing on Defendants’ Motion. On November 12, 2018,

Plaintiff filed their Response, Doc. #: 1113, and on November 15, Defendants filed their Reply.

Doc. #: 1029. The Court has reviewed Defendants’ Motion, Plaintiffs’ Response, and Defendants’

Reply. For the following reasons, the Motion for Leave is DENIED.

       Case Management Order One (“CMO-1”) was entered on April 11, 2018. Doc. #: 232. It

required “No later than, Monday, July 16, 2018, each Plaintiff in cases in Track One that alleges

money damages based upon unnecessary prescriptions to identify [various categories of

information].” Id. at §9.l.iii. It is uncontested that Plaintiffs timely provided Defendants with

responses pursuant to what Plaintiffs perceived their obligations to be under CMO-1 §9.l.iii, and
    Case: 1:17-md-02804-DAP Doc #: 1146 Filed: 11/20/18 2 of 2. PageID #: 28435



that Defendants subsequently objected to Plaintiffs’ responses. The Court believes that since then,

the parties have diligently sought, in good faith, a resolution to this discovery dispute starting with

Plaintiffs’ obligations under CMO-1 and continuing through the filing of the present motion.

        The Court sees no substantive difference between the information it ordered Plaintiffs to

identify pursuant to CMO-1 §9.l.iii and Manufacturer Defendants’ Interrogatory No. 10. 1

Therefore, this dispute was finally resolved by the issuance of the Court’s October 16, 2018 Order

Regarding Discovery Ruling No. 5. See Doc. #: 1047. It is the Court’s understanding that

Plaintiffs’ response to Manufacturer Defendants’ Interrogatory No. 10 was provided to

Manufacturer Defendants on November 2, 2018, and therefore, Defendants’ present Motion is

moot.

        For the reasons stated, Manufacturer Defendants’ Motion for Leave to File a Joint Motion

to Dismiss Track 1 Plaintiffs’ Claims for Damages Pursuant to Rule 41(b). Doc. #: 1073, is

DENIED.

                 IT IS SO ORDERED.




                                                        /s/ Dan Aaron Polster November 20, 2018
                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT JUDGE




1
  Manufacturer Defendants’ Interrogatory No. 10 is the interrogatory from which the Court borrowed the language
to craft is October 16, 2018 Order Regarding Discovery Ruling No. 5. See Doc. #: 1047 at n.1.

                                                       2
